          Case 2:18-cv-02471-JFW-AGR Document 70 Filed 02/14/20 Page 1 of 1 Page ID #:812
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                    TELEPHONE NUMBER                   FOR COURT USE ONLY
  Samuel Galici SBN 102496                                                 (805) 654-1451
  Law Offices of Samuel F. Galici
  2945 Townsgate Road Suite 200
  Westlake Village, CA 91361
  ATTORNEY FOR Petitioner

  First Street Federal Courthouse Los Angeles
  350 W 1st Street
  Los Angeles, CA 90012

  SHORT TITLE OF CASE:
  Veronica Flores v. Dignity Health

  DATE:                    TIME:                   DEP./DIV.                                              CASE NUMBER:
                                                                                                          2:18-cv-2471-JFW-AGR

                                                        Declaration of Service                            Ref. No. or File No:
                                                                                                          VF


                                                         United States District Court

I certify that I am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that I served the:
Summons; First Amended Complaint

On: Service Employees International Union Local 121RN

I served the above listed documents in accordance with FRCP 4(h) or CCP 415.20(a)

at: 1600 N. Rose Ave. 3rd Floor Oxnard, CA 93030

On: 2/7/2020                 Date: 03:15 PM

In the above mentioned action by serving to and leaving with
Nina Wells - President of the Union




Person attempting service:

  a. Name: Brett Peters
  b. Address: 801 S. Victoria Suite 304, Ventura, CA 93003
  c. Telephone number: 805-650-9077
  d. The fee for this service was: 75.00
  e. I am an independent contractor:

I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                     Brett Peters                    Date: 02/07/2020




                                                               Declaration of Service                                            Invoice #: 3353715
